DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 9/25/19 and the RCE filed 4/23/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
 
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Response to Arguments

 
Applicant states:
	A:	Claims 1, 7 and 13 have been amended to overcome the rejection under 35 U.S.C. § 103.
	Response to A:  Claim 1, has been rejected based the expansive teachings of the 103 references to include.
	B:	The independent claims now clearly define that the port number utilized for the VXLAN encapsulation is a port number of the second VTEP located in the private network. On the other hand, Huang teaches that the encapsulation information (included in a flow table) is a public network address.
	Response to B:  The independent claim rejection have expanded clarification to further assist with the teachings of the rejection to comprise VTEP in the private network.  Huang teachings can comprise a private network which is viewed as residing behind a gateway, thus formed as a private network as well. Huang also teaches private network port, the VTEP device performs a flow table matching (via mapping relationship) for a first target (destination) IP address of the data packet) (para. 37). Wherein a private network port is reasonably viewed to be connected to a private network.  In addition, the secondary reference (Zhang) also discloses public network and private networks, see para. 14.  Zhang teaches utilizing the port number of the second VTEP located in the private network, via para. 20.

Response to C:  The Examiner disagrees. First, the primary reference teaches utilizing the port number of the second VTEP.  See Fig. 1, port 3.  Note, Zhang’s teachings in para. 3 of; When these endpoints (hence, in a private network) communicate with an external endpoint, e.g., in a public network, a mechanism is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper packet forwarding and operations and para. 20 and placed here for the Applicants convenience; As a packet passes from a virtual private network to a public network, the above mapping mechanism changes not just the source IP address but also the port number, e.g., in a Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) header. As such, the packet is sent out with a unique combination of source address and port. An incoming packet (from the public network to the virtual private network) includes the same unique combination of address and port, and can be translated back to the original virtual networks' private IP address and local port in a reverse mapping. The mapping can be established by replacing the addresses in the packet. The mapping and translation schemes above can also be implemented in VXLAN systems currently known or in existence that may be similar or different than the VXLAN architecture 100. The mapping and translation may be achieved using VXLAN endpoints and/or gateways or any other suitable components or devices using software/hardware.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (Huang), US PGPub. No.: 20180167320 applied to claims above, in view of Zhang, (Zhang), US PGPub. No.: 20140325637 and further in view of Gao et al., (Gao), US PGPub. No.: 20180205623.

 	As per claim 1, Huang teaches a packet transmission method, applied to a virtual extensible local area network (VXLAN), (receiving and forwarding the packet to VXLAN) (para. 13; Fig. 1) wherein the VXLAN comprises a first virtual extensible local area (VTEP device 1) (para. 13; Fig. 1) a second VTEP, (VTEP device 2, in second SDN) (para. 14; Fig. 1) and a network address translation (NAT) device, (the VXLAN IP GW (NAT device) performs Network Address Translation ( NAT)) (para. 13) the first VTEP communicates with the second VTEP through the NAT device, (para. 77), the method comprising: 
performing, by the first VTEP, VXLAN encapsulation on a first packet, to obtain a second packet (When receiving the data packet for which the VXLAN encapsulated is performed from the VTEP device), (para. 13),  wherein the destination port number is obtained based on a destination Internet Protocol (IP) address of the second packet and a mapping relationship between an IP address and a port number, (when receiving the data packet (second packet) from a private network port, the VTEP device performs a flow table matching (via mapping relationship) for a first target (destination) IP address of the data packet) (para. 37), and the source port number of the second packet is a preset port number, (source IP and output port in flow table (thus preset by table construction) (para. 54); the first VTEP is located in a public network, (via network address 11.1.1.1) (para. 25), the second VTEP is located in a private network, (whereas the second VTEP is behind the gateway which represents private network) (Fig. 1);  and 
sending, by the first VTEP, the second packet to the second VTEP through the NAT device, (packets travel through the VxLAN IP Gateway 1 (NAT device) and VxLAN IP Gateway 2 (NAT device) then arrives at VTEP device 2) (para. 13, 14; Fig. 1); Huang further teaches the second VTEP located in the private network, (whereas the second VTEP is behind the gateway which represents private network) (Fig. 1). 

However, Zhang teaches second packet comprising a source port number and a destination port number (The private addresses and local port numbers (source port number) in the data packets (second packet) from the endpoints are replaced with a plurality of corresponding public addresses and a plurality of corresponding mapped port numbers (destination port number) selected from the port number range)(para. 6); Zhang teaches wherein the port number is utilized for the VXLAN encapsulation; and Zhang also teaches the first VTEP is located in a public network and the second VTEP is located in a private network (tunnels can be originated and terminated through virtual tunnel end points (endpoints in private networks communicate with an external endpoint in a public network) (para. 14) and the destination port number of the second packet, (endpoints are mapped in the packets by port number) (para. 19),
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper forwarding of packets between the virtual private networks on one side and the public network on the other side, (Zhang; para. 14).
Neither Huang nor Zhang specifically teach wherein the port number utilized for the VXLAN encapsulation is a port number of the second VTEP.
(para. 59; Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang, Zhang  and Gao in order to prevent the simulation packet with the VXLAN encapsulation from interfering on normal services, when the second VTEP receives the simulation packet with the VXLAN encapsulation, the second VTEP sends the packet loss locating parameter to the packet loss locating device, but does not forward the simulation packet with the VXLAN encapsulation, and discards the simulation packet with the VXLAN encapsulation, (Gao; para. 40)
	As per claim 2, the method according to claim 1, Huang teaches wherein the destination number of the second packet is obtained based on the destination IP address (target IP address (destination address/number of second (encapsulation) packet) in the encapsulation information) (abstract; para. 42, 43; Fig. 1, 2) of the second packet (The generated flow table includes: matching information, a NAT mapping relationship of the source IP address and an output port) (para. 53, 81) and a first mapping relationship, and the first mapping relationship is used to indicate a mapping relationship between a source IP address and a source port number of a packet received by the first VTEP from the second VTEP through the NAT device, (NAT mapping relationship of the source IP address (used to replace the source IP address of the data packet to the private network address) and an output port) (para. 13, 14, 53).  
Huang does not specifically teach destination port number of the second packet.
(para. 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper forwarding of packets between the virtual private networks on one side and the public network on the other side, (Zhang; para. 14).

 	As per claim 3, the method according to claim 2, Huang teaches further comprising, 
receiving, by the first VTEP, a third packet sent by the second VTEP through the NAT device; (In the communication process between VMs across the SDNs above, multiple times of encapsulation operations and/or decapsulation operations (of packets) are performed) (para. 15; Fig. 1) and 
generating or updating, by the first VTEP, the first mapping relationship based on a mapping relationship (The VTEP device 1 configures (generates) a NAT mapping relationship between a private network address 100.1.1.1/24 and a public network address 11.1.1.1 for a VM1, and reports the NAT mapping relationship to a SDN controller 1.) (para. 25, 26); Huang teaches performing by the first VTEP of the VxLan encapsulation on the first packet, (para. 13).

However, Zhang teaches before the performing, the encapsulation on the first packet: generating or updating a mapping relationship based on a mapping relationship between a source IP address and a source port number of the third packet (assigning unique port range (generating/updating mapping); map the private IP address and local port number in an outgoing packet, (third packet); next forward the packet (can represent encapsulating as packages forwarded are encapsulated first) to other network. See Fig. 2/205 forward the packet to endpoint in private network, thus from public network, wherein packet from a network is encapsulated) (para. 2, Fig. 2).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper forwarding of packets between the virtual private networks on one side and the public network on the other side, (Zhang; para. 14).

 	As per claim 4, the method according to claim 1, Huang teaches further comprising, before the performing, by the first VTEP, of the VXLAN encapsulation on the first packet: obtaining, by the first VTEP, the destination IP address of the second packet, (encapsulation of the data packet after NAT processing according to flow table) (Fig. 2/203)  based on a destination MAC address of the first packet and a second , (the NAT mapping relationship corresponding to the first target IP address of the data packet, the target MAC address) (para. 42, 73) wherein the second mapping relationship is used to indicate a mapping relationship between a VXLAN-decapsulated source MAC address (After the VXLAN packet arrives at the VTEP device connecting with a server in the second SDN, VXLAN decapsulation is performed; a source MAC address is a MAC address of the VTEP device) (para. 14, 46); and the source IP address of the packet received by the first VTEP from the second VTEP through the NAT device, (source IP address of the VTEP device; packet received through NAT device (gateway), see Fig. 1) (para. 46; Fig. 1).
   
 	As per claim 6, the method according to claim 1, Huang teaches further comprising, before the performing, by the first VTEP, of the VXLAN encapsulation on the first packet, (encapsulation of the data packet after NAT processing according to flow table) (Fig. 2/203):Preliminary Amendment receiving, by the first VTEP, a control message sent by a software-defined networking SDN controller, wherein the control message is used to indicate that the first VTEP and the second VTEP communicate with each other through the NAT device, (wherein the SDN issues the flow table (control message) according to NAT mapping relationship, thus communicating through the NAT) (para. 39; Fig. 2).  

 	As per claim 7, Huang teaches a packet transmission method, applied to a virtual extensible local area network VXLAN, (receiving and forwarding the packet to VXLAN) (para. 13; Fig. 1) wherein the VXLAN comprises a first virtual extensible local area network tunnel end point VTEP, (VTEP device 1) (para. 13; Fig. 1), a second VTEP, (VTEP device 2, in second SDN) (para. 14; Fig. 1), and a network address translation NAT device, (the VXLAN IP GW (NAT device) performs Network Address Translation ( NAT)) (para. 13; Fig. 1); the first VTEP communicates with the second VTEP through the NAT device, (VTEP 1 performs encapsulation and forwards packet; packet arrives at VTEP (VTEP 2), then decapsulation is performed on packet, thus communicating) (para. 13, 14); the first VTEP is located in a public network, (via network address 11.1.1.1) (para. 25), the second VTEP is located in a private network, (whereas the second VTEP is behind the gateway which represents private network) (Fig. 1) and the method comprises: 
receiving, by the second VTEP, a second packet sent by the first VTEP through the NAT device, (receiving the data packet for which the VXLAN encapsulated is performed from the VTEP device, thus representing second packet received by second VTEP), (para. 13), the source port number of the second packet is a preset port number (source IP and output port in flow table (thus preset by table construction) (para. 54); VXLAN decapsulation before the second packet is sent through the NAT device, (a VXLAN Tunnel End Point (VTEP) device performs VXLAN encapsulation, and forwards the encapsulated data packet to a VXLAN IP Gateway; thus occurring before sending/forwarding) (para. 13, 14); and 
performing, by the second VTEP, VXLAN decapsulation on the second packet, to obtain a first packet, (VTEP device 2 decapsulates the VXLAN packet, and obtains the data packet) (para. 78), wherein the port number utilized for the VXLAN decapsulation is a port number of the second VTEP, (SDN controller 2, which carries information about the port 3 (of VTEP device 2), so that the SDN controller 2 knows that the VXLAN packet is received from the public network and the data packet is obtained by decapsulating the VXLAN packet, (para. 79; Fig. 1).
Huang does not specifically teach destination port number of the second packet is obtained by the first VTEP based on a destination Internet Protocol IP address of the second packet and a mapping relationship between an IP address and a port number;; second packet comprising a source port number and a destination port number.
However, Zhang teaches destination port number of the second packet is obtained by the first VTEP based on a destination Internet Protocol IP address of the second packet and a mapping relationship between an IP address and a port number, (The private addresses and local port numbers in the received data packets (second packet) from the first endpoints (VTEP) are replaced with a plurality of corresponding public addresses (IP address) and a plurality of corresponding (destination) first mapped port numbers selected from the first port number range; also note preset port mapping in para. 19) (para. 4, 17, 19); second packet comprising a source port number and a destination port number (The private addresses and local port numbers (source port number) in the data packets (second packet) from the endpoints are replaced with a plurality of corresponding public addresses and a plurality of corresponding mapped port numbers (destination port number) selected from the port number range)(para. 6). Zhang also teaches the first VTEP is located in a public network and the second VTEP is located in a private network (tunnels can be originated and terminated through virtual tunnel end points (endpoints in private networks communicate with an external endpoint in a public network) (para. 14).
(Zhang; para. 14).
Neither Huang nor Zhang specifically teaches wherein the port number is utilized for the VXLAN decapsulation before the second packet is sent through the NAT device.
However, Gao teaches wherein the port number is utilized for the VXLAN decapsulation before the second packet is sent through the NAT device (via second VTEP discards the received simulation packets with the VXLAN encapsulation, before/without packet passes through; a UDP destination port number is a setting port number specified by a VXLAN protocol, an outer destination IP address in an outer IP header is the IP address of the VTEP2 ; the VTEP4 finds that the value of the first reserved field in the VXLAN header in the VXLAN encapsulation of the packet 42 is a setting value and the UDP destination port number (second packet) in the outer UDP header in the VXLAN encapsulation is a setting port number specified by the VXLAN protocol. If the VTEP4 finds that the outer destination IP address in the outer IP header in the VXLAN encapsulation is the IP address of the VTEP4, (hence, via decapsulation/parsing the packet) the VTEP4 discards the packet 42; hence, occurring before being sent through the NAT device) (para. 40, 59, 78).

(when receiving the data packet from a private network port, (hence, before the receiving) the VTEP device performs a flow table matching for a first target IP address of the data packet) (para. 37; Fig. 1) sending, by the second VTEP, a third packet to the first VTEP through the NAT device, (packets going to first VTEP go through the NAT ((gateway)), see Fig. 1) (para. 13, 14; Fig. 1), the third packet is used by the first VTEP to generate or update a first mapping8U.S. Patent Application No. 16/581,826Attorney Docket No. 13210032USPreliminary Amendment relationship, and the first mapping relationship is used to indicate a mapping relationship, (when the VTEP device does not obtain the flow table matched with the data packet to be forwarded, the VTEP device transmits a flow table request to the SDN controller, which results in an update to the relationship since the SDN controller issues the flow table according to (updated) the NAT mapping relationship) (para. 39) between a source IP address and a source port number of a packet received by the first VTEP from the second VTEP through the NAT device, (para. 53).  
	Huang does not specifically teach wherein both a source port number and a destination port number of the third packet are the preset port numbers.
However, Zhang teaches wherein both a source port number and a destination port number of the third packet are the preset port numbers, (para. 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to (Zhang; para. 14).

 	As per claim 9, the method according to claim 7, Huang teaches further comprising, before the receiving, by the second VTEP, of the second packet sent by the first VTEP through the NAT device, (when receiving the data packet from a private network port, (hence, before the receiving) the VTEP device performs a flow table matching for a first target IP address of the data packet) (para. 37; Fig. 1): 
sending, by the second VTEP, a detection packet to the first VTEP, wherein the detection packet carries detection information, the detection information is used by the first VTEP to detect whether the first VTEP and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202), and both a source port number and a destination port number of the detection packet are the preset port numbers, (source IP and output port in flow table (thus preset by table construction) (para. 54); wherein the detection information comprises one or more of: a private network source IP address of the detection packet; a private network source port number of the detection packet, (NAT mapping relationship of the source IP address (used to replace the source IP address of the data packet to the private network address) and an output port number (thus, comprising a port number)) (para. 53, 66); and a first calculation result obtained through calculation based on the private network source IP address and the private network source port number, (calculated/considered via matching (result)) (para. 66).  

 	As per claim 10, the method according to claim 7, Huang teaches further comprising, before the receiving, by the second VTEP, of the second packet sent by the first VTEP through the NAT device, (when receiving the data packet from a private network port, (hence, before the receiving) the VTEP device performs a flow table matching for a first target IP address of the data packet) (para. 37; Fig. 1):
sending, by the second VTEP, a registration request message to a software-defined networking SDN controller, (The VTEP device 2 searches for the corresponding flow table according to the target IP address of the data packet, when the corresponding flow table is not searched out, the flow table request (registration request) is transmitted to the SDN controller 2, which carries information about the port 3, so that the SDN controller 2 knows (via registration) that the VXLAN packet is received from the public network) (para. 64, 79), 
wherein the registration request message carries detection 9U.S. Patent Application No. 16/581,826information, (i.e. , (carries information about the port 3) (para. 79) and the detection information is used by the SDN controller to detect whether the first VTEP and the second VTEP communicate with each other through the NAT device, (so that the SDN controller 2 knows that the VXLAN packet is received from the public network (hence, communication thru NAT device as per Fig. 1) and the data packet is obtained by decapsulating the VXLAN packet) (para. 57, 79; Fig. 1); 
wherein the detection information comprises one or more of: a private network source IP address of the detection packet; a private network source port number of the detection packet, (para. 53, 57); and 
a first calculation result obtained through calculation based on the private network source IP address and the private network source port number, (calculated/considered via matching (result)) (para. 66).  

 	As per claim 11, the method according to claim 7, Huang teaches further comprising: sending, by the second VTEP, a fourth packet to the first VTEP through the NAT device, (In the communication process between VMs across the SDNs above, multiple times of encapsulation operations and/or decapsulation operations are performed, thus representing numerous (comprising fourth packet) packets being transmitted) (para. 15) wherein the fourth packet is used by the NAT device to generate or update a NAT entry of the NAT device, (when the VTEP device does not obtain the flow table matched with the data packet to be forwarded, the VTEP device transmits a flow table request to the SDN controller, which results in an update to the relationship since the SDN controller issues the flow table according to (updated) the NAT mapping relationship) (para. 39) and both a source port number and a destination port number of the fourth packet are the preset port numbers, (source IP and output port in flow table (thus preset by table construction) (para. 54);.  


Huang does not specifically teach wherein the fourth packet carries a first identifier, and the first identifier is used to indicate a packet type of the fourth packet. 
However, Zhang teaches wherein the fourth packet carries a first identifier, and the first identifier is used to indicate a packet type of the fourth packet (a plurality of data packets (comprising a fourth packet) including a plurality of private addresses (identifiers) and local port numbers (identifiers)) (para. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper forwarding of packets between the virtual private networks on one side and the public network on the other side, (Zhang; para. 14).

 	 As per claim 13, Huang teaches a packet transmission apparatus, (forwarding apparatus and VTEP devices) (para. 7, 8; Fig.1 and  6) applied to a virtual extensible local area network (VXLAN), wherein the VXLAN comprises the packet transmission apparatus, (SDN controller, Gateway, VTEP and VM all transmits and are apparatuses) (para. 13, 14; Fig. 1) a second virtual extensible local area network tunnel end point (VTEP), (VTEP that receives the encapsulated packet represents second VTEP) (para. 14), and a network address translation (NAT) device, (the VXLAN IP GW (NAT device) performs Network Address Translation ( NAT)) (para. 13; Fig. 1) the apparatus communicates with the second VTEP through the NAT device, (VTEP device 1, representing apparatus , VTEP 1 performs encapsulation and forwards packet; packet arrives at VTEP 2, then decapsulation is performed on packet, thus communicating) (para. 13, 14; Fig. 1) the apparatus is located in a public network, (via network address 11.1.1.1) (para. 18, 25; Fig. 1) the second VTEP is located in a private network, (VTEP device also behind the gateway thus viewed as in a private network as well) (para. 55, 93) and the apparatus comprises: 
a processing module, configured to perform VXLAN encapsulation on a first packet, to obtain a second packet, (When receiving the data packet for which the VXLAN encapsulated is performed (hence, now representing a second packet) from the VTEP device (also representing processing module since it processes)) (para. 13), wherein the port number is utilized for the VXLAN encapsulation, and the source port number of the second packet is a preset port number, (source IP and output port in flow table (thus preset by table construction) (para. 54); and a transceiver module, configured to send the second packet to the second VTEP through the NAT device, , (packets travels from VTEP 1(which transmits and receives thus comprising a transceiver module) through the VxLAN IP Gateway 1 (NAT device) and VxLAN IP Gateway 2 (NAT device) then arrives at VTEP device 2) (para. 13, 14; Fig. 1).
the second VTEP located in the private network, (whereas the second VTEP is behind the gateway which represents private network as well) (Fig. 1).  
Huang does not specifically teach the destination port number of the second packet is obtained based on a destination Internet Protocol (IP) address of the second packet and a mapping relationship between an IP address and a port number; 
However, Zhang teaches the destination port number of the second packet is obtained based on a destination Internet Protocol (IP) address of the second packet and a mapping relationship between an IP address and a port number (The private addresses and local port numbers in the received data packets (second packet) from the first endpoints (VTEP) are replaced with a plurality of corresponding public addresses (IP address) and a plurality of corresponding (destination) first mapped port numbers selected from the first port number range; also note preset port mapping in para. 19) (para. 4, 17, 19). wherein the second packet comprises a source port number and a destination port number (second packet comprising a source port number and a destination port number (The private addresses and local port numbers (source port number) in the data packets (second packet) from the endpoints are replaced with a plurality of corresponding public addresses and a plurality of corresponding mapped port numbers (destination port number) selected from the port number range) (para. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang and Zhang in order to utilize a mechanism which is needed to translate these overlapping IP addresses into unique public IP addresses in order to avoid ambiguity and ensure proper forwarding of packets between the virtual private networks on one side and the public network on the other side, (Zhang; para. 14).
Neither Huang nor Zhang specifically teach wherein the port number utilized for the VXLAN encapsulation is a port number of the second VTEP.
(para. 59; Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the Virtual Extensible Lan teachings of Huang, Zhang  and Gao in order to prevent the simulation packet with the VXLAN encapsulation from interfering on normal services, when the second VTEP receives the simulation packet with the VXLAN encapsulation, the second VTEP sends the packet loss locating parameter to the packet loss locating device, but does not forward the simulation packet with the VXLAN encapsulation, and discards the simulation packet with the VXLAN encapsulation, (Gao; para. 40).

 	As per claim 14, the apparatus according to claim 13, Huang teaches wherein the destination port number of the second packet is obtained based on the destination IP address of the second packet and a first mapping relationship, (via mapping relationship) (para. 42), and the first mapping relationship is used to indicate a mapping relationship between a source IP address and a source port number of a packet, (para. 42) received by the transceiver module from the second VTEP through the NAT device, (VTEP receives and forwards, thus comprises a transceiver module) (para. 14, 15; Fig. 1, 6).  

 	As per claim 15, the apparatus according to claim 14, Huang teaches wherein the transceiver module, (Fig. 6)	


	As per claim 16, the apparatus according to claim 13, Huang teaches the processing module, (Fig. 6).
 The remainder of the limitation is rejected based on the analysis of claim 4, due to the similarity of the limitations. 
  
 	As per claim 18, the apparatus according to claim 13, 
It is rejected based on the analysis of claim 6, due to the similarity of the limitations, and wherein the apparatus represents the first VTEP.  

 	As per claim 19, the apparatus according to claim 13, Huang teaches the transceiver module, (Fig. 6). 
It is rejected based on the analysis of claim 11, due to the similarity of the limitations, and wherein the apparatus represents the first VTEP.  

 	As per claim 20, the apparatus according to claim 19, 
It is rejected based on the analysis of claim 12, due to the similarity of the limitations, and wherein the apparatus represents the first VTEP.

8.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (Huang), US PGPub. No.: 20180167320 applied to claims above, in view .

 	As per claim 5, the method according to claim 1, Huang teaches further comprising, before the performing, by the first VTEP, of the VXLAN encapsulation on the first packet, (encapsulation of the data packet after NAT processing according to flow table) (Fig. 2/203): 
receiving, by the first VTEP, a detection packet sent by the second VTEP, wherein the detection packet carries detection information, the detection information is used to detect whether the first VTEP and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202)  andPreliminary Amendment the detection information comprises one or more of the following information: a private network source IP address of the detection packet, a private network source port (NAT mapping relationship of the source IP address (used to replace the source IP address of the data packet to the private network address) and an output port number (thus, comprising a port number)) (para. 53, 66), and a first calculation result obtained through calculation (calculated/considered via matching (result)) (para. 66); 
and determining, by the first VTEP based on the detection information in one or more of the following manners, that the first VTEP and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202): 
when determining, through comparison, that the private network source IP address of the detection packet is different from a source IP address of the detection packet, determining, by the first VTEP, that the first VTEP and the second VTEP communicate with each other through the NAT device, (via not matching, hence different; determining via the SDN issuing flow table according to the NAT mapping relationship) (para. 19, 20, 39; Fig. 2). 
when determining, through comparison, that the private network source port number of the detection packet is different from a source port number of the detection packet, determining, by the first VTEP, that the first VTEP and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202); and 
Huang, Zhang nor Gao specifically teaches calculating, by the first VTEP, the source IP address of the detection packet and the source port number of the detection packet to obtain a second calculation result, and when the second calculation result is different from the first calculation result, determining that the first VTEP and the second VTEP communicate with each other through the NAT device.
However, Takeda teaches calculating, by the first VTEP, the source IP address of the detection packet and the source port number (endpoint server 629 communicates with the NAT-discovery server 622 (via the NAT 702) to determine (calculating) the address/port pair mapped by the NAT 702 to the endpoint server, (para. 112) of the detection packet to obtain a second calculation result, and when the second calculation result is different from the first calculation result, determining that the first VTEP and the second VTEP communicate with each other through the NAT device
(The nature of the full-cone NAT 402 is to accept a packet (go through the NAT) whose destination address/port pair is the address/port pair mapped to the endpoint (VTEP) device 404, regardless of the packet's source address, i.e., regardless of whether the source address and/or source port of the received packet matches (different from first calculation result) a destination address of a packet previously sent from the endpoint device 404 via the full-cone NAT 402 to the second network 419; from endpoint to endpoint via Fig. 4A) (para. 9; Fig. 4A).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, (Takeda; para. 13, 14).

 	As per claim 17, the apparatus according to claim 13, Huang teaches wherein the transceiver module (packets travels from VTEP 1(which transmits and receives thus comprising a transceiver module) through the VxLAN IP Gateway 1 (NAT device) and VxLAN IP Gateway 2 (NAT device) then arrives at VTEP device 2) (para. 13, 14; Fig. 1) is further configured to: 
before the processing module performs VXLAN encapsulation on the first packet, (encapsulation of the data packet after NAT processing according to flow table) (Fig. 2/203), receive a detection packet sent by the second VTEP, wherein the detection packet carries detection information, the detection information is used to detect whether the apparatus and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202) and the detection information comprises one or more of the following information: a private network source IP address of the detection packet, a private network source port number of the detection packet, (NAT mapping relationship of the source IP address (used to replace the source IP address of the data packet to the private network address) and an output port number (thus, comprising a port number)) (para. 53, 66), and a first calculation result obtained through calculation based on the private network source IP address and the private network source port number, (calculated/considered via matching (result)) (para. 66); and 
the processing module is further configured to determine, based on the detection information in one or more of the following manners, that the apparatus and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202): 
when determining, through comparison, that the private network source IP address of the detection packet is different from a source IP address of the detection packet, determining, by the processing module, that the apparatus and the second VTEP communicate with each other through the NAT device, (via not matching, hence different; determining via the SDN issuing flow table according to the NAT mapping relationship) (para. 19, 20, 39; Fig. 2).  12U.S. Patent Application No. 16/581,826 Attorney Docket No. 13210032US Preliminary Amendment 
when determining, through comparison, that the private network source port number of the detection packet is different from a source port number of the detection packet, determining, by the processing module, that the apparatus and the second VTEP communicate with each other through the NAT device, (wherein the detection packet can be the data packet sent from a private network that causes VTEP device to perform a flow table matching (to determine whether the VTEPs can communicate) also VTEP device transmits a flow table request to SDN controller to determine communication according to NAT relationships; packet also contains source IP address that assist in determining whether the VTEPs can communicate) (para. 14, 69; Fig. 2/201, 202); and 
Neither Huang, Zhang nor Gao specifically teach calculating, by the processing module, the source IP address of the detection packet and the source port number of the detection packet to obtain a second calculation result, and when the second calculation result is different from the first calculation result, determining that the apparatus and the second VTEP communicate with each other through the NAT device.
However, Takeda teaches calculating, by the processing module, the source IP address of the detection packet and the source port number (endpoint server 629 communicates with the NAT-discovery server 622 (via the NAT 702) to determine (calculating) the address/port pair mapped by the NAT 702 to the endpoint server, (para. 112)  of the detection packet to obtain a second calculation result, and when the second calculation result is different from the first calculation result, determining that the apparatus and the second VTEP communicate with each other through the NAT device, (The nature of the full-cone NAT 402 is to accept a packet (go through the NAT) whose destination address/port pair is the address/port pair mapped to the endpoint (VTEP) device 404, regardless of the packet's source address, i.e., regardless of whether the source address and/or source port of the received packet matches (different from first calculation result) a destination address of a packet previously sent from the endpoint device 404 via the full-cone NAT 402 to the second network 419; from endpoint to endpoint via Fig. 4A) (para. 9; Fig. 4A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Zhang, Gao and Takeda such that packets can be processed and others blocked by source address/port pairs if these packets do not match a destination address of a packet previously sent by the address-restricted NAT, (Takeda; para. 13, 14).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda, US PGPub. No.: 20080126528 teaches in para. 102, Different types of NATs exhibit different circumstances under which incoming UDP packets (from a first, e.g., public, network that are to be forwarded via the NAT into a second, e.g., private, network) will be accepted by the NAT. By accounting for such differences, embodiments of the invention can establish P2P connections through NATs even though NATs are at both ends of the connection. A NAT-discovery process, e.g., such as provided by the STUN protocol, can be used not only to detect the presence of a NAT, but also to analyze the type of NAT. Knowledge of the NATs at one or both ends will determine what the two endpoint devices, e.g., the server and the client, should do to establish the P2P connection.


See form 892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        5/3/21